As filed with the Securities and Exchange Commission on September 8, 2010 Registration No. (333-) UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 LAPTOP DEPOT GLOBAL (Exact name of registrant as specified in its charter) Nevada 27-2884481 (State or other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S.Employer Identification No.) 123 West Nye Lane Suite 458, Carson City, NV89706|Tel: 775-884-0813 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Paracorp Incorporated|318 N. Carson St., #208, Carson City, NV 89701|(888) 972-7273 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of Communications to: Peter J. Gennuso, Esq. Gersten Savage LLP 600 Lexington Avenue, 9th Floor, New York, NY 10022 Facsimile: (212) 980-5192 Approximate date of commencement of proposed sale to the public -As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Each Class of Securities To Be Registered Amount To Be Registered (1) Proposed Maximum Offering Price Per Share (4) Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, par value $0.0001 4,000,000 (2) Common Stock, par value $0.0001 12,000,000 (3) TOTAL: In accordance with Rule 416(a), the registrant is also registering hereunder an indeterminate number of additional shares of common stock that may be issued and resold pursuant to stock splits, stock dividends, recapitalization and other similar transactions. Direct Public Offering Selling Stockholders There is no current market for the securities and the price at which the Shares are being offered has been arbitrarily determined by the Company and used for the purpose of computing the amount of the registration fee in accordance with Rule 457 under the Securities Act of 1933, as amended. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the Registration Statement shall become effective on such date as the U.S. Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information contained in this Prospectus is not complete and may be changed.A registration statement relating to these securities has been filed with the Securities and Exchange Commission and these securities may not be sold (except pursuant to a transaction exempt from the registration requirements of the Securities Act) until that registration statement becomes effective.This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS Subject to Completion, Dated:September 8, 2010 Laptop Depot Global Up to 4,000,000 Shares of Common Stock at $0.50 per share via a Direct Public Offering 12,000,000 Shares of Common Stock from Existing Stockholders This Prospectus relates to the sale of 12,000,000 shares of common stock, $0.0001 par value (“Common Shares”) of Laptop Depot Global, a Nevada company (“LD Global”, “we”, “us”, “our”, “Company” or similar terms) by existing stockholders. In addition, we are offering on a best efforts basis up to 4,000,000 shares of our common stock in a direct public offering, without any involvement of underwriters or broker-dealers, for up to ninety (90) days following the date of this Prospectus. If all shares being offered by the Company are sold, the Company would receive an aggregate of $2,000,000. The offering price is $0.50 per share for the Company shares being offered pursuant to this Prospectus. The shares being offered by the selling stockholders will be sold at $0.50 per share until such time as the Offering of common stock by the Company under this Prospectus is completed. Direct Public Offering The 4,000,000 shares of common stock being registered directly by the Company is a best efforts offering of Common Shares by the Company for up to ninety (90) days following the date of this Prospectus.No public market currently exists for the securities being offered. We are offering for sale a total of 4,000,000 shares of common stock at a fixed price of $0.50 per share.There is no minimum number of shares that must be sold by us for the Offering to proceed, and we will retain theproceeds from the sale of any of the offered shares.There is no arrangement to place the proceeds from this Offering in an escrow, trust or similar account, as Nevada law does not require that funds raised pursuant to the sale of securities be placed into an escrow account. The Offering is being conducted on a self-underwritten, best efforts basis, which means certain of our officers and directors will attempt to sell the shares.None of our officers or directors are registered broker-dealers. This Offering will permit our officers and directors to sell the shares directly to the public, with no commission or other remuneration payable to them for any shares they may sell.Our officers and directors will offer the shares to friends, family members and business acquaintances.In offering the securities on our behalf, they will rely on the safe harbor from broker-dealer registration set out in Rule 3a4-1 under the Securities and Exchange Act of 1934. The shares will be offered at a fixed price of $0.50 per share for a period of ninety (90) days from the date of this Prospectus, unless extended by our board of directors for an additional ninety (90) days. Should the Company be successful in selling the 4,000,000 shares, it will receive $2,000,000 in proceeds. There can be no assurance that we will sell all or any of the shares being offered.If we are unable to sell all of the shares, our ability to implement the business plan as identified in this Prospectus may be materially and adversely affected, as is further identified under the Use of Proceeds section commencing on Page 10. LD Global is a development stage company and has just recently commenced operations.Any investment in the shares offered herein involves a high degree of risk.You should only purchase shares if you can afford a loss of your investment. Our independent registered public accountant has issued an audit opinion for LD Global which includes a statement expressing substantial doubt as to our ability to continue as a going concern. Selling Stockholders The sale of shares by the selling stockholders may continue past the expiration of the Offering at such prices as the stockholders may determine, but such shares must be sold at the price of $0.50 during the term of this Offering. The Selling Stockholders may use any one or more of the following methods when selling shares: (i)ordinary brokerage transactions and transactions in which the broker-dealer solicits investors; (ii)block trades in which the broker-dealer will attempt to sell the shares as agent but may position and resell a portion of the block as principal to facilitate the transaction; (iii)purchases by a broker-dealer as principal and resale by the broker-dealer for its account; (iv)at a fixed price of $0.50 per share until such time as, and if, the Company’s common stock is quoted on the OTCBB and thereafter at such prevailing market prices; (v)privately negotiated transactions; (vi)to cover short sales after the date the registration statement, of which this Prospectus is a part, is declared effective by the Securities and Exchange Commission; (vii)a combination of any such methods of sale; and (viii)any other method permitted pursuant to applicable law. Our common stock is presently not listed on any national securities exchange or the Nasdaq Stock Market. Following the effective date of this registration statement on Form S-1, in which this Prospectus is included, we intend to have an application filed on our behalf by a market maker for approval of our common stock for quotation on the Over-the-Counter Bulletin Board (“OTC-BB”) quotation system.No assurance can be made, however that we will be able to locate a market maker to submit such application or that such application will be approved. The Company is currently in the development stage and there can be no assurance that the Company will be successful in furthering its operations.Persons should not invest unless they can afford to lose their entire investment.Before purchasing any of the Common Shares covered by this Prospectus, carefully read and consider the risk factors included in the section entitled Risk Factors beginning on Page 3. These securities involve a high degree of risk, and prospective purchasers should be prepared to sustain the loss of their entire investment. There is currently no public trading market for the securities. Neither the United States Securities and Exchange Commission (“SEC”), nor any state securities commission, has approved or disapproved of these securities or passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. The date of this Prospectus is, 2010 TABLE OF CONTENTS Prospectus Summary 1 Risk Factors 3 Risks Relating to our Business 3 Risks Relating to our Common Shares and the Trading Market 7 Forward Looking Statements 10 Use of Proceeds 10 Determination of Offering Price 12 Dilution 12 Selling Security Holders 14 Plan of Distribution 15 Description of Securities to be Registered 17 Interests ofNamed Experts and Counsel 17 Information with Respect to the Registrant 18 Description of Business 18 Description of Property 21 Legal Proceedings 21 Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters 21 Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Directors, Executive Officers, Promoters and Control Persons 25 Executive Compensation, Corporate Governance 26 Security Ownership of Certain Beneficial Owners and Management 27 Transactions with Related Persons, Promoters and Certain Control Persons 28 Director Independence 29 Material Changes 29 Incorporation of Certain Information by Reference 29 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 30 Financial Statements 30 You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with different information. We are not making offers to sell or seeking offers to buy these securities in any jurisdiction where the offer or sale is not permitted. You should assume that the information contained in this Prospectus is accurate as of the date in the front of this Prospectus only. Our business, financial condition, results of operations and Prospectus may have changed since that date. We obtained statistical data, market data and other industry data and forecasts used throughout this Prospectus from market research, publicly available information and industry publications. Industry publications generally state that they obtain their information from sources that they believe to be reliable, but they do not guarantee the accuracy and completeness of the information. Nevertheless, we are responsible for the accuracy and completeness of the historical information presented in this Prospectus, as of the date of the Prospectus. i PROSPECTUS SUMMARY The following summary is qualified in its entirety by the more detailed information and the financial statements and notes thereto appearing elsewhere in this Prospectus. Prospective investors should consider carefully the information discussed under Risk Factors and Use of Proceeds sections, commencing on Page 3 and Page 10, respectively. An investment in our securities presents substantial risks, and you could lose all or substantially all of your investment. Laptop Depot Global is a discount specialty computer retailer, with a primary focus on the sales and servicing of laptop computers and associated accessories. We will offer only off-priced computer merchandise, to be sourced through relationships with major manufacturers, and key distributors of refurbished, excess stock and distressed inventory. Our unique combination of merchandising, highly trained personnel and overall store environment will combine to provide a personalized in-store experience that we expect will result in very high customer satisfaction and cultivate long-term relationships.As a development stage company, our plan is to open our first retail location in Las Vegas, Nevada, which will also serve as a central distribution centre.Additional locations are planned for Chicago, Illinois, and Houston, Texas. Through this Offering, we are seeking to raise on a best efforts basis up to $2,000,000 from the sale of 4,000,000 shares of common stock at $0.50 per share.This is the maximum amount, and there is no minimum amount.We have no intention to return any funds raised to investors if the maximum amount is not raised. No commissions are to be paid in association with the selling of our stock under this Offering. We will use our best efforts to raise the entire $2,000,000 under this Offering in order to proceed with our business plan.However, should we not be successful in doing so, we will be required to adjust our business plan according to the amounts raised, which may have a material and adverse effect on our operations.As a specific example, should we only be able to raise 25% of the amount being sought, while we will have sufficient funds to commence our first retail operation we anticipate we will have only very limited working capital, and would therefore be required to raise additional funds.If we are unable to do so, our entire business could fail. . Should we be successful in raising the entire $2,000,000, and together with our existing cash in hand, we will have sufficient resources to commence the implementation of our business plan, including the opening of our first three retail locations in Las Vegas, Chicago and Houston, establishing a warehousing center and permanent corporate office in Las Vegas, and having approximately $1,245,000 in working capital to acquire inventory and assist in sustaining operations while we build our retail presence in these three markets. We have elected to make this public Offering of securities to raise the funds that are necessary to establish our retail operations in three key markets.Our decision to finance our operations through this Offering is based on a presumption that we will be more successful by offering securities under an effective registration statement than through a private offering of equity or through debt financing.There can be no assurance that we will sell all or any of the shares being offered, and if we are unable to sell all of the shares, our ability to implement the plan of operations as identified in this Offering may be materially and adversely affected as further identified under the Use of Proceeds section commencing on Page 10. Following is a brief summary of this Offering: Securities being offered: Up to 16,000,000 shares of common stock, par value $0.0001, of which 4,000,000 are part of the direct public offering, and 12,000,000 are being offered for sale by existing stockholders. Offering price per share: Offering period: The shares are being offered for a period not to exceed 90 days from the effectiveness of this Prospectus, unless extended by our Board of Directors for an additional 90 days. 1 Net proceeds to us: $2,000,000, based on the maximum 4,000,000 shares being sold. There is no assurance that we will be successful in selling this entire amount.Furthermore, there is no minimum amount of shares that may be sold under this Offering, and we have no intention to return funds raisedto investors should we sell lesser amounts than the maximum, even if the amounts raised are not sufficient to fully undertake our plan as identified in this Prospectus. The Company will not receive any proceeds from the sale of shares by existing stockholders. Use of proceeds: If we are successful in raising the entire $2,000,000, we intend to use the proceeds to pay administrative and legal costs, further the implementation of our business plan, and to provide additional working capital to the Company. If we are unsuccessful in raising the entire amount under this Offering our ability to implement the business plan as identified in this Prospectus may be materially and adversely affected. Refer to Use of Proceeds section commencing on Page 10 for additional information. Number of shares outstanding before the Offering: Number of shares outstanding after the Offering if all the shares are sold: Our principal executive offices are located at 123 West Nye Lane Suite 458, Carson City, NV89706.Our telephone number is (775) 884-0813. Our website address is www.laptopdepotusa.com. The information on or accessible through our website is not part of this Prospectus. 2 RISK FACTORS An investment in our securities should be considered highly speculative due to various factors, including the nature of our business and the present stage of our development.An investment in our securities should only be undertaken by persons who have sufficient financial resources to afford the total loss of their investment.In addition to the usual risks associated with investment in a business, you should carefully consider the following known material risk factors and all other information contained in this Prospectus before deciding to invest in our Common Shares.If any of the following risks occur, our business, financial condition and results of operations could be materially and adversely affected.Additional risks and uncertainties we do not presently know or that we currently deem immaterial may also impair our business, financial condition or operating results. Risks Relating to our Business We have been subject to a going concern opinion from our independent auditors. Our independent auditors have added an explanatory paragraph to their audit issued in connection with the financial statements for the fiscal year ended April 30, 2010, relative to our ability to continue as a going concern.We had negative working capital of $1,250, and we had an accumulated deficit of $3,250, as at April 30, 2010. Because our auditors have issued a going concern opinion, it means there is substantial uncertainty we will continue operations in which case you could lose your investment.The financial statements do not include any adjustments that might result from the uncertainty about our ability to continue our business. As such we may have to cease operations and investors could lose their entire investment. We have limited operating history and have earned no revenues to date. We have limited operating history and no revenues.We expect to incur losses at least in the first year, and possibly beyond, due to significant costs associated with our business development, including costs associated with our operations. There can be no assurance that we will be able to successfully implement our business plan, or that our operations will ever generate sufficient revenues to fund our continuing operations or that we will ever generate positive cash flow from our operations.Further, we can give no assurance that we will attain or thereafter sustain profitability in any future period. Since our resources are presently very limited, insufficient future revenues would result in termination of our operations, as we cannot sustain unprofitable operations, unless additional equity or debt financing is obtained. We have no profitable operating history, are competing with well-established companies in our business sector, and may never achieve profitability. The Company commenced operations in 2010 and to date has had limited operations. We are faced with all of the risks associated with a company in the early stages of development. Our business is subject to numerous risks associated with a relatively new, low-capitalized company engaged in our business sector. Such risks include, but are not limited to, competition from well-established and well-capitalized companies, technological obsolescence and unanticipated difficulties regarding the marketing and sale of our inventory. There can be no assurance that we will ever generate significant commercial sales or achieve profitability. Should this be the case, our common stock could become worthless and investors in our common stock or other securities could lose their entire investment. A potential conflict of interest may exist due to the fact that two of our officers and directors, will be responsible for selling shares registered hereunder in the Company's Direct Public Offering to potential investors, each also has shares registered personally. Mr. Ray Abusalim and Mr. Alan Cares will have responsibility for assisting the Company in selling the shares registered hereunder on behalf of the Company in our direct public offering and although each has represented that neither will personally sell shares until such time that this Offering is closed or until the Company is listed on the Over-the-Counter Bulletin Board and such shares can be sold in open market transactions, there is no assurance that either Mr. Abusalim or Mr. Cares will not sell shares which he personally owns prior to the closing of this offer. Any such sale could result in a conflict of interest between the Company and Mr. Abusalim or Mr. Cares, and potential investors should be aware that the potential for conflict may arise. 3 Our officers devote only a portion of their time each week to the Company’s business and are engaged in other business activities At this time, two of the officers of the Company, Ray Abusalim and Alan Cares, devote approximately 75% of their time to the Company’s business, and the remainder of their time is utilized in their senior roles at Laptop Depot Inc. (Canada), which in itself is a significant operation.Our other officer, Jacqueline Danforth, allocates approximately 10% of her time to our operations at this time. The constrained amount of time devoted to the Company’s business could adversely affect the Company’s business operations and prospects for the future.Without full-time devoted management, the Company could be forced to cease operations and investors in our common stock or other securities could lose their entire investment. Dependence upon our officers without whose services Company Operations could cease. At this time two of our officers in particular, Ray Abusalim and Alan Cares, both of whom have extensive experience in the business of the Company, are primarily responsible for the development and execution of our business plan.Both individuals have long-term employment contracts with the Company commencing May 1, 2010, however after 1 year, these contracts may be terminated by the officers, with payout provisions applicable.If either of our two officers should choose to leave us for any reason before we have hired additional personnel, our operations may fail. Even if we are able to find additional personnel, it is uncertain whether we could find qualified management who could develop our business along the lines described herein or would be willing to work for compensation the Company could afford.Without such management, the Company could be forced to cease operations and investors in our common stock or other securities could lose their entire investment. Because there is no minimum share sale requirement, it is possible that we will fail to adequately fund our operations even if we raise some funds from this Offering. This Offering is not subject to any minimum share sale requirement.Consequently, the early investor is not assured of any other, later shares being sold.You may be the only purchaser.If we fail to sell the entire amount under this Offering, we may never be able to adequately fund our operations and your investment would be lost. Please refer to the Use of Proceeds section starting on Page 10 for additional information on, and risks associated with, different levels of success in our funding efforts. We do not presently have a traditional credit facility with a financial institution. This absence may adversely impact our operations. We do not presently have a traditional credit facility with a financial institution, such as a working line of credit. The absence of such a facility could adversely impact our operations, as it may constrain our ability to have the working capital for inventory purchases or other operational requirements. If adequate funds are not otherwise available, we may be required to delay, scale back or eliminate portions of our operations and product development efforts.Without such credit facilities, the Company could be forced to cease operations and investors in our common stock or other securities could lose their entire investment. Our inability to successfully achieve a critical mass of sales could adversely affect our financial condition. No assurance can be given that we will be able to successfully achieve a critical mass of sales in order to cover our operating expenses and achieve sustainable profitability.Without such critical mass of sales, the Company could be forced to cease operations and investors in our common stock or other securities could lose their entire investment. 4 Other companies with greater resources and operating experience offer products similar to or the same as the products we sell. We operate in a very competitive industry with many established and well-recognized competitors. These competitors range from large, national changes such as Best Buy, big box outlets such as Costco, discount retailers such as Wal Mart, regional chains, local small scale retail operations, and various Internet based retailing channels. Most of our competitors (including all of the competitors named above) have substantially greater market leverage, distribution networks, and vendor relationships, longer operating histories and industry experience, greater financial, technical, sales, marketing and other resources, more name recognition and larger installed customer bases than we do and potentially may react strongly to our marketing efforts. In addition, many competitors exist which, because of their substantial resources, distribution relationships and customer base, could temporarily drop prices to be more competitive with our Company. Other competitive responses might include, without limitation, intense and aggressive price competition and offers of employment to our key marketing or management personnel. We may not be successful in the face of increasing competition from existing or new competitors, or the competition may have a material adverse effect on our business, financial condition and results of operations.If we are not successful in competing with our competitors, the Company could be forced to cease operations and investors in our common stock or other securities could lose their entire investment. Our future sales and marketing efforts may not lead to sales of our products. Our sales and marketing efforts have not yet commenced, and we believe we will have to establish significant sales and marketing capabilities in order to establish sufficient awareness to launch broader sales of our products and support services. There can be no assurance that we will be able to expand our sales and marketing efforts to the extent we believe necessary or that any such efforts, if undertaken, will be successful in achieving substantial sales of our products or support services.If we are unable to expand our sales and marketing efforts, the Company could be forced to cease operations and investors in our common stock or other securities could lose their entire investment. The average selling prices of our products, and our gross margins resulting from the sale of such products, may decline as a result of industry trends, competitive pressures and other factors. The computer industry has experienced an erosion of the average product selling prices due to a number of factors, particularly competitive and macroeconomic pressures and rapid technological advancements. Our competitors have and will likely continue to lower sales prices from time to time in order to gain market share or create more demand. We may have to reduce the sales prices of our products in response to such intense pricing competition, which could cause our gross margins to decline and may adversely affect our business, operating results or financial condition.If we cannot maintain adequate profit margins on the sales of our products, the Company could be forced to cease operations and investors in our common stock or other securities could lose their entire investment. Our failure to manage growth effectively could impair our success. In order for us to expand successfully, particularly to fulfill our vision of having a nationwide retail presence, management will be required to anticipate the changing demands of a growth in operations, should such growth occur, and to adapt systems and procedures accordingly. There can be no assurance that we will anticipate all of the changing demands that a potential expansion in operations might impose. If we were to experience rapid growth, we might be required to hire and train a large number of sales and support personnel, and there can be no assurance that the training and supervision of a large number of new employees would not adversely affect the high standards that we seek to maintain. Our future will depend, in part, on our ability to integrate new individuals and capabilities into our operations, should such operations expand in the future, and there can be no assurance that we will be able to achieve such integration. We will also need to continually evaluate the adequacy of our management information systems, including our web site. Failure to upgrade our information systems or unexpected difficulties encountered with these systems during an expansion in our operations (should such an expansion occur) could adversely affect our business, financial condition and results of operations. 5 Changes in generally accepted accounting principles could have an adverse effect on our business, financial condition, cash flows, revenue and results of operations. We are subject to changes in and interpretations of financial accounting matters that govern the measurement of our performance. Based on our reading and interpretations of relevant guidance, principles or concepts issued by, among other authorities, the American Institute of Certified Public Accountants, the Financial Accounting Standards Board, and the United States Securities and Exchange Commission, our management believes that our current contract terms and business arrangements have been properly reported. However, there continue to be issued interpretations and guidance for applying the relevant standards to a wide range of contract terms and business arrangements that are prevalent in the industries in which we operate. Future interpretations or changes by the regulators of existing accounting standards or changes in our business practices could result in future changes in our revenue recognition and/or other accounting policies and practices that could have a material adverse effect on our business, financial condition, cash flows, revenue and results of operations. New investors will not have any voice in our management, which could result in decisions adverse to them. Should this Offering be fully subscribed, our directors and officers collectively own or have the right to vote approximately 54.8% of our then outstanding Common Shares. As a result they will have the ability to control substantially all matters submitted to our stockholders for approval including: - election of our board of directors; - removal of any of our directors; - amendment of our Articles of Incorporation or By-laws; and - adoption of measures that could delay or prevent a change in control or impede a merger, takeover or other business combination involving us. In addition, sales of significant amounts of shares held by our principal stockholder, who is also a director and officer of the Company and owns 50% ofour then outstanding Common Shares, or the prospect of these sales, could adversely affect the market price of our Common Shares. Stock ownership of our principal stockholder or our officers and directors may discourage a potential acquirer from making a tender offer or otherwise attempting to obtain control of us, which in turn could reduce our stock price or prevent our stockholders from realizing a premium over our stock price. We will incur significant increased costs as a result of operating as a public company, and our management will be required to devote substantial time to new compliance initiatives. As a public company, we will incur significant legal, accounting and other expenses that we did not incur as a private company. The Sarbanes-Oxley Act of 2002, as well as rules subsequently implemented by the Securities and Exchange Commission (the “SEC”), have imposed various requirements on public companies, including requiring establishment and maintenance of effective disclosure and financial controls and changes in corporate governance practices. Our management and other personnel will need to devote a substantial amount of time to these new compliance initiatives. Moreover, these rules and regulations will increase our legal and financial compliance costs and will make some activities more time consuming and costly. We expect these rules and regulations to make it more difficult and more expensive for us to obtain director and officer liability insurance and we may be required to incur substantial costs to maintain the same or similar coverage. Section 404 of the Sarbanes-Oxley Act of 2002 requires, among other things, that we maintain effective internal control over financial reporting and disclosure controls and procedures. As a smaller reporting company, while we are not required to obtain the attestation of our accounting firm regarding the effectiveness of our internal control over financial reporting, our management is still required to assess the effectiveness of such internal controls. If we are unable to comply with the requirements of Section 404 in a timely manner or if we are not able to remediate any deficiencies, we could be subject to sanctions or investigations by the SEC or other regulatory authorities, which would require additional financial and management resources. 6 If we do not use the proceeds from the offering in an efficient manner, our business may suffer. Our management will retain broad discretion as to the use and allocation of the net proceeds from this offering, which allocation may be revised from time to time in response to certain contingencies discussed herein. Accordingly, our investors will not have the opportunity to evaluate the economic, financial and other relevant information that we may consider in the application of the net proceeds from this offering. We cannot guarantee that we will make the most efficient use of the net proceeds from this offering or that you will agree with the way in which such net proceeds are used. Our failure to apply these funds effectively could have a material adverse effect on our business, results of operations and financial condition. See the Use of Proceeds section commencing on Page 10. Risks Relating to our Common Shares and the Trading Market We may, in the future, issue additional Common Shares which would reduce investors’ percent of ownership and may dilute our share value. Our Articles of Incorporation authorize the issuance of 500,000,000 Common Shares with par value of $0.0001 per share. The future issuance of our authorized Common Shares may result in substantial dilution in the percentage of our Common Shares held by our then existing stockholders. We may value any Common Shares issued in the future on an arbitrary basis. The issuance of Common Shares for future services or acquisitions or other corporate actions may have the effect of diluting the value of the Common Shares held by our investors, and might have an adverse effect on any trading market for our Common Shares. Because of the early stage of development and the nature of our business, our securities are considered highly speculative. Our securities must be considered highly speculative, generally because of the nature of our business and the early stage of its development. We are seeking to commence a new business in the highly competitive computer retail industry, and we have yet to establish or operate our first planned retail outlet.Accordingly, we have not generated any revenues nor have we realized a profit from our operations to date, and there is little likelihood that we will generate any revenues or realize any profits in the short to medium term. Any profitability in the future from our business will be dependent upon our successfully implementing our business plan, which itself is subject to numerous risk factors as set forth herein. Since we have not generated any revenues, we will have to raise additional monies through the sale of our equity securities or debt in order to undertake our business operations. There is no current trading market for our securities and if a trading market does not develop, purchasers of our securities may have difficulty selling their shares. There is currently no established public trading market for our securities and an active trading market in our securities may not develop or, if developed, may not be sustained. We intend to apply for admission to quotation of our Common Shares on the OTC Bulletin Board. If for any reason our Common Shares are not quoted on the OTC Bulletin Board or a public trading market does not otherwise develop, purchasers of the Common Shares may have difficulty selling their shares should they desire to do so. No market makers have committed to becoming market makers for our Common Shares and it may be that none will do so. Our Common Shares are subject to the “Penny Stock” Rules of the SEC and the trading market in our securities is limited, which makes transactions in our stock cumbersome and may reduce the value of an investment in our stock. The SEC has adopted regulations that generally define a "penny stock" to be any equity security other than a security excluded from such definition by Rule 3a51-1 under the Securities Exchange Act of 1934, as amended. For the purposes relevant to our Company, it is any equity security that has a market price of less than $5.00 per share, subject to certain exceptions. 7 If our shares are accepted for quotation on the OTC Bulletin Board, it is anticipated that our Common Shares will be regarded as a “penny stock”, since our shares aren’t to be listed on a national stock exchange or quoted on the NASDAQ Market within the United States, to the extent the market price for our shares is less than$5.00 per share. The penny stock rules require a broker-dealer to deliver a standardized risk disclosure document prepared by the SEC, to provide the customer with additional information including current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, monthly account statements showing the market value of each penny stock held in the customer's account, and to make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. To the extent these requirements may be applicable they will reduce the level of trading activity in the secondary market for the Common Shares and may severely and adversely affect the ability of broker-dealers to sell the Common Shares. United States securities laws may limit secondary trading, which may restrict the states in which and conditions under which you can sell the shares offered by this Offering. Secondary trading in Common Shares sold in this Offering will not be possible in any state in the U.S. unless and until the Common Shares are qualified for sale under the applicable securities laws of the state or there is confirmation that an exemption, such as listing in certain recognized securities manuals, is available for secondary trading in such state. There can be no assurance that we will be successful in registering or qualifying the Common Shares for secondary trading, or identifying an available exemption for secondary trading in our Common Shares in every state. If we fail to register or qualify, or to obtain or verify an exemption for the secondary trading of, the Common Shares in any particular state, the Common Shares could not be offered or sold to, or purchased by, a resident of that state. In the event that a significant number of states refuse to permit secondary trading in our Common Shares, the market for the Common Shares could be adversely affected. We have not and do not intend to pay any cash dividends on our Common Shares, and consequently our stockholders will not be able to receive a return on their shares unless they sell them. We intend to retain any future earnings to finance the development and expansion of our business. We have not, and do not, anticipate paying any cash dividends on our Common Shares in the foreseeable future. Unless we pay dividends, our stockholders will not be able to receive a return on their shares unless they sell them. The elimination of monetary liability against the Company’s directors, officers and employees under Nevada law and the existence of indemnification rights to the Company’s directors, officers and employees may result in substantial expenditures by the Company and may discourage lawsuits against the Company’s directors, officers and employees. The Company’s certificate of incorporation contains a specific provision that eliminates the liability of directors for monetary damages to the Company and the Company’s stockholders; further, the Company is prepared to give such indemnification to its directors and officers to the extent provided by Nevada law. The Company may also have contractual indemnification obligations under its employment agreements with its executive officers. The foregoing indemnification obligations could result in the Company incurring substantial expenditures to cover the cost of settlement or damage awards against directors and officers, which the Company may be unable to recoup. These provisions and resultant costs may also discourage the Company from bringing a lawsuit against directors and officers for breaches of their fiduciary duties and may similarly discourage the filing of derivative litigation by the Company’s stockholders against the Company’s directors and officers even though such actions, if successful, might otherwise benefit the Company and its stockholders. 8 If we do not comply with the state regulations in regard to the sale of these securities or find an exemption therefrom there may be potential limitations on the resale of your stock. With few exceptions, every offer or sale of a security must, before it is offered or sold in a state, be registered or exempt from registration under the securities, or blue sky laws, of the state(s) in which the security is offered and sold. Similarly, every brokerage firm, every issuer selling its own securities and an individual broker or issuer representative (i.e., finder) engaged in selling securities in a state, must also be registered in the state, or otherwise exempt from such registration requirements. Most states securities laws are modeled after the Uniform Securities Act of 1956 ("USA"). To date, approximately 40 states use the USA as the basis for their state blue sky laws. However, although most blue sky laws are modeled after the USA, blue sky statutes vary widely and there is very little uniformity among state securities laws. Therefore, it is vital that each state's statutes and regulations be reviewed before embarking upon any securities sales activities in a state to determine what is permitted, or not permitted, in a particular state. While we intend to review the blue sky laws before the distribution of any securities in a particular state, should we fail to properly register the securities as required by the respective states or find an exemption from registration, then you may not be able to resell your stock once purchased. 9 FORWARD-LOOKING STATEMENTS This Prospectus contains forward-looking statements that involve risks and uncertainties.We use words such as: anticipate, believe, plan, expect, future, intend and similar expressions, to identify such forward-looking statements.You should not place too much reliance on these forward-looking statements.Actual results are most likely to differ materially from those anticipated in these forward-looking statements for many reasons, including the risks faced as described in the Risk Factors section and elsewhere in this Prospectus.Factors which may cause the actual results or the actual plan of operations to vary include, among other things, decisions of the board of directors not to pursue a specific course of action based on its re-assessment of the facts or new facts, or changes in general economic conditions and those other factors set out in this Prospectus. Forward-looking statements include all statements that are not historical facts. In some cases, you can identify forward-looking statements by terms such as “may,” “will,” “should,” “could,” “would,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “projects,” “predicts,” “potential,” or the negative of those terms, and similar expressions and comparable terminology intended to identify forward-looking statements. These statements reflect our current views with respect to future events and are based on assumptions and subject to risks and uncertainties. Given these uncertainties, you should not place undue reliance on these forward-looking statements. These forward-looking statements represent our estimates and assumptions only as of the date of this prospectus and, except as required by law, we undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise after the date of this prospectus. The forward-looking statements contained in this prospectus are excluded from the safe harbor protection provided by the Private Securities Litigation Reform Act of 1995 and Section 27A of the Securities Act of 1933, as amended, referred to herein as the Securities Act. USE OF PROCEEDS We plan to raise up to $2,000,000 dollars from the sale of 4,000,000 shares of common stock at $0.50 per share.This Offering has a maximum amount of $2,000,000 dollars and no minimum.We have no intention to return any stock sales proceeds to investors if the maximum amount is not raised.No commissions are to be paid in association with the selling of our stock under this Offering. All proceeds from the sale of the 12,000,000 shares from existing stockholders will be paid directly to those stockholders, and the Company will not receive proceeds therefrom. We will use our best efforts to raise the entire $2,000,000 under this Offering in order to fully proceed with our business plan.However, should we not be successful in doing so, we will be required to adjust our business plan according to the amounts raised, which may have a material and adverse effect on our operations.The following table outlines our planned use of proceeds based on different percentages of shares sold and the corresponding proceeds raised: Use of Proceeds based on % of Offering sold / Net Proceeds Raised Use of Proceeds 25% / 50% / 75% / 100% / Remaining Costs of Offering (1) Legal costs associated with trademark registrations and other non-registration statement related corporate matters Administrative and travel costs associated with locating initial retail locations, corporate headquarters, and supplier relationships Establishment of permanent corporate headquarters Establishment of Las Vegas retail and central distribution center Establishment of 2nd retail location, Chicago - - Establishment of 3rd retail location, Houston - - Working capital from Proceeds of Offering Plus, existing Working Capital (2): Total Working Capital after Offering: 10 The total cost of preparing the Prospectus is $125,000, payable to International Securities Group Inc., who was retained on a flat fee basis for the services necessary to file a Form S-1 Registration Statement, including all document preparation and review, legal review, accounting and audit costs, and filing costs. As of the date of this filing, $100,000 has been paid, leaving $25,000 outstanding, which is expected to be paid from proceeds of the Offering. Amounts raised in a private offering subsequent to the fiscal year ending April 30, 2010. In the event we are able to sell only 25% of the shares under this Offering, combined with our current working capital of $500,000, we believe we have sufficient funds from our proceeds raised to allocate the $300,000 required to commence operations at our first retail location.We would pay the remaining $25,000 of costs of preparing the Prospectus,travel costs associated with locating corporate, retail and warehouse premises, supplier relationship development, setting up corporate headquarters and establishing our first retail location, but we will not establish the central distribution center, which we believe would require an additional $150,000.We would seek to raise the remaining $1,500,000 identified as being optimal for establishing our operations.Under this scenario we will have more limited working capital and limited revenues and therefore there is a chance of our business failing. Our officers would accrue, but not be paid, a salary in this circumstance. Should we only be able to sell 50% of the shares under this Offering, and using our current working capital of $500,000 as well as the $1,000,000 raised under the Offering, we would expend the funds as detailed above to pay the remaining costs of the Offering, and all other costs as detailed to set up the corporate offices, the first retail location and to commence operations, as well as establishing the central distribution center.We would not open any additional retail locations without sufficient revenues from the established operations or until we raise additional funds.Our working capital would in this situation be approximately $925,000 total. While the raise of $1,000,000 is sufficient to start a first retail operation, hire staff, acquire initial inventories, and generally operate the Company for the first year, we will not have raised enough capital to be in a position to support or open additional retail locations.We would therefore seek to raise the remaining $1,000,000 as soon as possible, in order to continue our business plan fully.We believe that by having sufficient funds to establish a first operating retail location and the business center, it will be somewhat easier to raise the remaining funds.However, there is no assurance we will be successful in doing so.If we are unable to raise the funds, we will be in a position whereby a substantial amount of funds has been invested into establishing a single location and the business center, and we won’t have a solid foundation for further growth and expansion, which would make it more difficult to achieve profitability in the future, if ever. If we are able to sell 75% of the shares under the Offering, we believe that we will have sufficient funds to generally effect our business plan and open all of the retail locations.We would expect additional costs of legal and travel as we increase operations.We would still seek to raise the remaining $500,000, and we believe this should be less challenging to accomplish, though there is no assurance of success.If we cannot raise the required funds, we will be reasonably well for future organic growth and expansion will be better established, however we believe it is important to have sufficient amounts of working capital for inventory acquisition and general operating costs while we establish ourselves in new markets. In any of the three scenarios presented representing our not selling 100% of the shares under the Offering, while we will be able to advance our business plan to varying degrees, we will be required to raise additional capital in some manner that we have not yet identified, in order to achieve the level of progress in our business plan identified in the 100% scenario.If we are unsuccessful in doing so, the risks to an investor in this Prospectus are increased, particularly in the 25% scenario.In all these situations, management will accrue but will not be paid their salary until the entire $2,000,000 has been raised either through the Offering or in some other fashion. Should we raise the entire $2,000,000 we are seeking from this Offering, we will have sufficient funds for our operations for the twelve month period following the completion of this Offering (“Initial Period”), inclusive of having paid $25,000 for the remaining costs preparation of the Prospectus, $30,000 for additional legal costs, $50,000 for administrative costs for new facility and relationship development, $50,000 towards our permanent corporate headquarters, $450,000 towards our Las Vegas retail and distribution centre, and $450,000 towards establishing our Chicago and Houston locations.Our working capital would then be $945,000 plus the approximately $500,000 working capital already on hand.This is expected to be sufficient to start-up and operate the three locations and distribution center, and acquire inventory as required, during the Initial Period.If our operations do not generate sufficient revenue, and profitability, within the Initial Period, we would be required to raise additional funds, for which we have not identified any sources at this time. 11 As of April 30, 2010, our fiscal year end, we had raised $2,000 through the sale of 20,000,000 shares of our common stock, which shares are restricted and are not being registered as part of this Prospectus.All of the proceeds were used towards costs of incorporation, leaving no cash on hand. Subsequent to our fiscal year end, between June 13 and July 14, we sold 10,000,000 shares of our common stock at a price of $0.01 per share with no commissions paid, for total proceeds of $100,000.On July 29, we completed the sale of 1,200,000 shares of our common stock, at a price of $0.25 per share with no commission paid, for total proceeds of $300,000.On September 2, we completed the sale of 800,000 shares of our common stock, at a price of $0.25 per share with no commission paid, for total proceeds of $200,000. From this total of $600,000, $100,000 has been expended towards the preparation of our Registration Statement. As of the date of this filing, we have approximately $500,000 cash in hand. DETERMINATION OF OFFERING PRICE There is no established market for our stock. The offering price for shares sold pursuant to this Offering is set at $0.50 per common share. To date, we have sold a total of 32,000,000 common shares for an average of $0.0188 per share, for total gross proceeds of $602,000. The $0.50 price of the shares that are being offered, that being the 4,000,000 direct issue shares, was arbitrarily determined in order for us to raise up to a total of $2,000,000 in this Offering through the direct issue. The selling stockholders are required to sell their shares at a price of $0.50 for the duration of the Offering, though they may continue to sell their shares thereafter if any shares remain unsold. The offering price bears no relationship whatsoever to our assets, earnings, book value or other criteria of value.Among the factors considered were: - our cash requirements;- the proceeds to be raised by the Offering; - our lack of operating history; and - the amount of capital to be contributed by purchasers in this Offering in proportion to the amount of stock to be retained by our existing stockholders. The offering price stated in this prospectus should not be considered an indication of the actual value of the shares. That price is subject to change as a result of market conditions and other factors, and we cannot assure you that the shares can be resold at or above the public offering price. There are no warrants, rights or convertible securities associated with this Offering. DILUTION “Net tangible book value” is the amount that results from subtracting the total liabilities and intangible assets from the total assets of an entity.Dilution occurs because we determined the offering price based on factors other than those used in computing book value of our stock.Dilution exists because the book value of shares held by existing stockholders is lower than the offering price offered to new investors. We are offering shares of our common stock for $0.50 per share through this Offering.Since our inception on April 5, 2010 through to April 30, 2010, our fiscal year end, an officer and director of the Company, and his father, have purchased a total of 20,000,000 shares of our common stock. Subsequent to April 30, 2010, we sold an additional 10,000,000 shares of our common stock at a price of $0.01 per share with no commissions paid, for total proceeds of $100,000.On July 29, 2010, we completed the sale of 1,200,000 shares of our common stock, at a price of $0.25 per share with no commission paid, for total proceeds of $300,000.On September 2, we completed the sale of 800,000 shares of our common stock, at a price of $0.25 per share with no commission paid, for total proceeds of $200,000. Of the total 32,000,000 shares sold, the average selling price was $0.0188 per share. 12 Subsequent to the sale of 800,000 shares on September 2, 2010, our net tangible book value was $0.0148 per common share.If we are successful in selling all 4,000,000 of the offered shares at the public offering price, our pro forma net tangible book value will be approximately $0.0680 per share, which would represent an immediate increase of $0.0532 in net tangible book value per share.Based upon the offering price of $0.50 per share, and assuming all the 4,000,000 shares are sold, new investors would incur immediate dilution of $0.4320 per share, representing 86.4% per share dilution. Following is a table detailing dilution to investors if 25%, 50%, 75%, or 100% per cent of the Offering is sold. 25
